Citation Nr: 0630087	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
calluses on the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied reopening 
of the claims for service connection for a heart disorder and 
calluses on the feet.  In a September 2002 rating decision 
the RO denied service connection for PTSD.  The veteran 
perfected appeals of those decisions.

In a May 2006 statement the veteran claimed entitlement to an 
increased rating for pelvic inflammatory disease.  She also 
claimed entitlement to service connection for depression, as 
secondary to her service-connected gynecological disorder.  
The RO has not yet addressed these issues, and they are 
referred for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1999 rating decision the RO denied entitlement 
to service connection for a heart disorder.  The veteran was 
notified of that decision and did not appeal.

2.  The evidence received subsequent to the July 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran incurred a heart disease in service, and it need not 
be considered in order to fairly decide the merits of her 
claim.

3.  In the July 1999 rating decision the RO denied 
entitlement to service connection for calluses on the feet.  
The veteran was notified of that decision and did not appeal.

4.  The evidence received subsequent to the July 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran incurred a foot injury during service, and it need 
not be considered in order to fairly decide the merits of her 
claim.


CONCLUSION OF LAW

The July 1999 rating decision in which the RO denied 
entitlement to service connection for a heart disorder and 
calluses on the feet is final, new and material evidence has 
not been received, and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  

In a September 1985 rating decision the RO initially denied 
entitlement to service connection for a heart disorder and 
calluses on the feet.  The veteran was notified of that 
decision and did not appeal, and the September 1985 decision 
is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1985).  The veteran again claimed service connection for a 
heart disorder and foot calluses, and in a July 1999 rating 
decision the RO most recently determined that new and 
material evidence had not been received, and denied reopening 
of the claim.  The veteran was notified of the July 1999 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence of record in July 1999 included the veteran's 
service medical records, which are silent for any complaints 
or clinical findings attributed to a heart disorder or a foot 
disorder.  Although she asserts that her treatment in July 
and August 1979 for "amenorrhea" was for a heart condition, 
the medical evidence shows that that disorder pertained to 
the gynecological system, not the heart.

The evidence also included VA treatment records showing that 
the veteran was treated from October 1984 to March 1985 for 
what was believed to be a bacterial endocarditis, although 
laboratory tests did not confirm the diagnosis of 
endocarditis.  Her physicians found that the heart ailment, 
whatever its diagnosis, was caused by her long-standing 
intravenous drug abuse, probably due to contaminated drugs.

During a January 1985 VA medical examination the veteran 
reported having developed calluses on both feet while in 
basic training.  Examination then revealed tender calluses on 
both feet.  Examination also revealed a mitral systolic heart 
murmur, but the examiner determined that the veteran's 
cardiac status was good.  

Subsequent VA treatment records reflected a history of 
endocarditis, but no actual recurrence of the disease.  She 
also had hypertension and a heart murmur.  She was 
hospitalized in March 1999 with diagnoses of hypertension, 
cardiomyopathy, congestive heart failure, a history of drug 
abuse, and a remote history of endocarditis.  In requesting 
reopening of the previously denied claim for service 
connection for a heart disorder in March 1999, she asserted 
that the endocarditis was caused by an in-service 
appendectomy.

In an April 1999 statement she reported having undergone 
surgery in November 1992 for the correction of hammertoes and 
an osteotomy of the bilateral fifth metatarsals.  She was 
treated in April 1995 for a corn between the toes.

In the September 1985 and July 1999 rating decisions the RO 
denied service connection for a heart disorder and calluses 
on the feet because the medical evidence did not show that 
either disorder was incurred during service.  The RO found 
that the initial documentation of both disorders was too 
remote from service to show incurrence of either disorder 
during service or continuity of symptoms after discharge.  In 
order to reopen the claims, therefore, new evidence must be 
presented showing that the disorders were incurred during 
service.
Heart Disorder

Evidence received subsequent to the July 1999 decision 
includes VA treatment records showing that the veteran 
continued to receive treatment for cardiovascular disease, 
including hypertension, coronary artery disease, idiopathic 
dilated cardiomyopathy, and congestive heart failure.  That 
evidence is not new, in that the evidence of record in July 
1999 showed that she had chronic heart disease.  Because the 
evidence is cumulative of the evidence previously considered, 
the Board need not determine whether the evidence is 
material.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999) (if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the analysis 
should end there).

The veteran also submitted medical records documenting the 
treatment she received from VA in 1979, while she was on 
active duty.  Those records are cumulative of the evidence of 
record in 1999, which included the hospital summary 
pertaining to that treatment.

A March 1999 treatment record indicates that the veteran had 
a history of endocarditis that was questionably secondary to 
a ruptured appendix in the 1970s.  The veteran has asserted 
that her current heart disease is related to the 
endocarditis, and that the endocarditis was caused by a 
ruptured appendix in service.  That assertion was considered 
and rejected in the July 1999 decision, in that there is no 
evidence of any infection resulting from the in-service 
appendectomy and the earliest records show that the 
endocarditis occurred in 1984 and was probably caused by her 
intravenous drug use.  

The notation in the treatment record is apparently based on 
the veteran's report, in that none of the contemporaneous 
medical records indicate that the endocarditis occurred 
during service or was related to the appendectomy in service.  
For the purpose of determining whether new and material 
evidence has been received, the evidence is generally 
presumed to be credible.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (per curium).  That presumption does not 
apply, however, if a medical opinion is based solely on the 
veteran's account of medical history that has been previously 
considered and rejected.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Because the notation was based on the 
veteran's report that was previously considered and rejected, 
it is not credible for the purpose of determining whether new 
and material evidence has been received.

During the July 2006 hearing the veteran testified that her 
appendix ruptured while she was in service, and that she 
acquired endocarditis at that time, which developed into her 
current heart disease.  Those statements are cumulative of 
the contentions made prior to July 1999.

In summary, some of the evidence received following the July 
1999 denial of service connection for a heart disorder is 
new, but none of the evidence is material.  For that reason 
the claim for service connection for a heart disorder is not 
reopened.
Calluses on the Feet

Evidence received subsequent to the July 1999 decision 
includes VA medical records showing that the veteran was 
treated for calluses on the feet beginning in January 1990.  
The veteran presented private medical records showing that 
she underwent surgery in May 2005 for hammertoe deformities 
of the fifth digits and hypertrophic bone at the fourth 
metatarsophalangeal joints, which caused painful calluses on 
the feet.  This evidence is new, in that the evidence of 
record in July 1999 did not reflect chronic calluses on the 
feet.  The evidence is not material, however, because it does 
not pertain to having incurred a related injury during 
service, or continuity of symptoms following service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (records of 
treatment and a diagnosis many years after service, which do 
not document any nexus to service, are not material).

The veteran submitted multiple statements from friends and 
family members in July 2006, indicating that she broke her 
right leg in 1979.  This evidence is new, in that none of her 
extensive medical records prior to July 2006 make any 
reference to her ever having broken a leg.  She submitted 
these statements in support of her contention that the 
calluses on her feet resulted from the boots she had to wear 
during basic training.  Although presumed to be credible, see 
Kutscherousky, 12 Vet. App. at 369, the evidence is not 
material because it does not relate to whether the veteran 
developed calluses on the feet during service, or whether any 
calluses that she now has are related to an in-service 
injury.

In summary, some of the evidence received following the July 
1999 decision is new.  The evidence is not material, however, 
because it does not bear directly and substantially on the 
issue under consideration, that being whether the veteran 
incurred a foot injury during service that resulted in 
chronic calluses on the feet.  Because evidence that is both 
new and material has not been received, the claim of 
entitlement to service connection for calluses on the feet is 
not reopened.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, in November 2004 the RO 
notified her of the information and evidence needed to 
establish entitlement to service connection, the basis for 
the previous denial of service connection, and the specific 
evidence needed to satisfy the element of the claim that was 
the basis for the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that notice the RO also informed 
her of the information and evidence that she was required to 
submit, including any evidence in her possession, and the 
evidence that the RO would obtain on her behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence she was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate her claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Prickett v. Nicholson, No. 04-0140, 
2006 WL 2589417 at *5 (U.S. Vet. App. Sept. 11, 2006).  
Because entitlement to service connection has been denied, 
any question regarding the effective date or assigned ratings 
is moot and any deficiency in the content of the notice is 
not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
existing evidence in support of her claim, the RO has 
obtained the VA treatment records she identified.  She 
provided testimony before the undersigned in July 2006.  The 
available evidence indicates that she has been awarded 
disability benefits from the Social Security Administration 
(SSA) based on her psychiatric impairment, not heart disease 
or foot calluses.  Because those records are not shown to be 
relevant to the issues on appeal, her SSA records need not be 
considered prior to determining the merits of her appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
She has not indicated the existence of any other evidence 
that is relevant to her claim; as such, all existing, 
relevant data has been obtained for determining the merits of 
her claim and no reasonable possibility exists that any 
further assistance would aid her in substantiating her claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a heart disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for calluses on the feet is denied.


REMAND

The veteran reported having been awarded SSA disability 
benefits based on her psychiatric impairment.  A copy of the 
SSA decision, as well as the medical evidence relied upon in 
reaching that decision, may be relevant to the issue of 
service connection for PTSD and should be considered by the 
Board in determining the merits of the appeal.  Quartuccio, 
16 Vet. App. at 189.

The evidence also indicates that the veteran has received 
treatment from the Veterans Outreach Readjustment Counseling 
Center (Vet Center) in Houston, Texas.  These records are 
deemed to be evidence of record, and a determination on the 
merits of her appeal should not be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the issue of service connection for PTSD is 
remanded for the following:

1.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the veteran's treatment 
records since 1984 from the Vet Center.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and her 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


